 



EXHIBIT 10.2
Cooper Industries
P.O. Box 4446
Houston, TX 77210-4446
600 Travis, Suite 5800
Houston, TX 77002-1001
Phone:(713) 209-8406
Fax:(713) 209-8977

      Kirk S. Hachigian     Chairman and Chief Executive Officer   (COOPER LOGO)
[h40813h4081300.gif]

September 1, 2006
Mr. David R. Sheil
26 Treasure Cove
The Woodlands, Texas 77381
Re: Transition Arrangements
Dear Dave:
Over the last few weeks, we have had discussions regarding management transition
and succession planning at Cooper Industries, Ltd. (“Cooper”). Ultimately, the
decision was made that you would step down as Senior Vice President, Human
Resources & Chief Administrative Officer by January 2, 2007. To avoid any
misunderstanding as we move forward, I am writing to document our understandings
and agreements on these matters (“the Agreement”).
Public Statement and Management Transition
On August 29, 2006, you notified your immediate staff of your decision to step
down as Senior Vice President, Human Resources & Chief Administrative Officer.
You will continue to explain this decision and the timing of the communication
in the context of the senior management transition at Cooper. Following this
communication, in addition to your normal responsibilities, you will participate
in such communications with Cooper management and other parties as may be
necessary or helpful to ensure that this management transition will not have any
adverse impact on current and future operations, management of ongoing legal or
personnel matters, and/or financial results at Cooper. If Cooper appoints a
successor who takes the position of Senior Vice President, Human Resources &
Chief Administrative Officer before January 2, 2007, you will remain actively
employed at Cooper at the same salary in the position of Special Advisor to the
CEO, focusing on issues at Kirk Hachigian’s direction until January 2, 2007, and
you will report directly to Mr. Hachigian.
Sometime after discussions with your immediate staff, we will make informal
internal announcements about this matter. Again, your decision to step down as
Senior Vice President, Human Resources & Chief Administrative Officer will be
explained in the context of the management transition and your personal plans.
All subsequent communications and statements, whether by you or Cooper
management, will be consistent with this rationale and related statements. You
agree that you will not disparage or demean Cooper or its management by

 



--------------------------------------------------------------------------------



 



making any negative comments about Cooper or its management, and Cooper agrees
that members of its management will not disparage or demean you. All requests
for employment records or data relating to you will be referred to Cooper’s
Human Resources Department. Any other requests for information about your
employment with Cooper will be referred directly to Kirk Hachigian.
Following these communications and announcements, you will remain in your
current position as Senior Vice President, Human Resources & Chief
Administrative Officer with the same duties and responsibilities as in the past
until January 2, 2007. During this period, your base salary will remain at its
current level ($32,375 per month).
In the absence of your death, disability, voluntary resignation or termination
for Cause, the Company agrees that it will not terminate your employment prior
to January 2, 2007. As used herein, the term “Cause” means an act or acts of
personal dishonesty taken by you and intended to result in the personal
enrichment of you or your beneficiary at the expense of the Company; b) repeated
failures by you to perform faithfully, efficiently and in an ethical,
professional manner your duties, obligations and responsibilities for Cooper,
which failures are demonstrably willful and deliberate on your part and which
are not remedied after sixty (60) days written notice from the Company
identifying those failures; or c) if you are convicted on felony charges.
Compensation and Benefits
We have mutually agreed that your active employment will cease as of January 2,
2007, but that you will continue to receive your current salary ($32,375 per
month) through June 30, 2007, (“the salary continuation period”). These
guaranteed payments exceed and are in lieu of benefits for which you may be
eligible under Cooper’s Separation Allowance Plan and will continue even if you
should find alternate employment. In the event you remain unemployed as of
July 1, 2007, despite a diligent and ongoing job search, we have agreed that
your salary continuation period may be extended for up to six (6) additional
months on a month-to-month basis through December 31, 2007. We have agreed that
your employment as a consultant on a temporary or part-time basis during the
period from July 1, 2007 through December 31, 2007 will not impact your salary
continuation period, and you will be eligible to continue to receive such
benefits even if you are employed on a temporary or part-time basis (less than
thirty hours per week). You understand and agree that you will not earn bonuses
or vacation during the salary continuation period and that your salary
continuation payments include any vacation pay which may have accrued prior to
the end of your active employment.
In accordance with the Sections IV and VI of the Cooper Industries Amended and
Restated Management Annual Incentive Plan, you agree that you will not be
eligible to receive any portion of the 2006 Management Annual Incentive Award,
which is hereby forfeited in its entirety.
Group insurance coverage, i.e., life, medical and dental, will continue for
18 months following your termination date at active employee rates, unless you
sooner receive alternate coverage with another employer, even if this alternate
coverage is less comprehensive. You have agreed to notify us if and when such
coverage becomes effective. You will continue to be responsible for the
appropriate employee contributions toward medical and dental insurance in order
to be

2



--------------------------------------------------------------------------------



 



eligible for coverage. Such contributions will be on the same basis as if you
were an active employee. The group insurance coverage described in this
paragraph will run concurrent with any COBRA obligations. Under separate cover
you will receive a COBRA election form reflecting the active employee coverage
rates described herein. Other non-contributory welfare benefits (business travel
& accident) will terminate on your last day of active employment. Voluntary
optional life and AD&D coverage may be continued through ongoing contributions.
Outplacement
Cooper will provide you access to executive outplacement services through Right
Management Consultants at Company expense for up to one year from termination of
your active employment, beginning no later than January 2, 2007 and ending no
later than January 2, 2008.
Pension and Co-Sav Participation
You will continue to accrue benefits under the Cooper Salaried Pension Account
Plan and the Cooper Savings Plan (CO-SAV) on the same terms as other salaried
employees in the United States through December 31, 2006. As you know, we are
making major changes to our pension and CO-SAV programs in 2006/2007. In
implementing these changes, your benefits will be administered in the same
manner as other employees. Effective on the date of your termination, you will
have several options for handling your CO-SAV account. First, you may roll over
your CO-SAV monies to a future employer’s pension or 401(k) plan, assuming that
employer allows such transfers, or to an Individual Retirement Account. You may
also leave your monies in your CO-SAV account and withdraw these monies, without
penalty, at any time so long as you are retired. If you choose this approach,
you may continue to select your investment options, as you have done in the
past. You will not receive further contributions from the Company to either of
these Plans after January 2, 2007, unless the Company determines in its sole
discretion, during your salary continuation period, that other individuals who
receive similar salary continuation after termination of their active employment
during 2007 are eligible for contributions to either of these Plans. In the
event that the Company determines that such individuals are eligible for Company
contributions, you will likewise be considered eligible for Company
contributions on the same terms. In the event that the Company does not
determine that such individuals are eligible for Company contributions before
January 2, 2007, you will not receive further contributions from the Company to
either of the Plans after January 2, 2007.
Stock Options
According to our records, you currently hold Incentive Stock Options (ISO) and
Non-Qualified Stock Option (NSO) grants (as used in this and the following
section of this letter, all capitalized terms are as defined in the Stock
Incentive Plan and, where relevant, in the Executive Stock Incentive Agreement
between you and Cooper). A summary of current vested and non-vested options
issued to you is attached. Non-qualified stock options granted to you pursuant
to an agreement dated February 13, 2006, will terminate automatically on
January 2, 2007 in accordance with Section 1(a) of such agreement, since you
will not be actively employed for one (1) year following the grant date.
Non-qualified stock options granted to you pursuant to agreements dated
February 10, 2004 and February 8, 2005 will continue to vest in accordance with
the terms of such agreements as if you were actively employed through
February 10, 2007.

3



--------------------------------------------------------------------------------



 



Other than the vesting described in the preceding sentence, no additional
vesting of stock options shall occur following your termination of employment.
All vested options will remain exercisable through the earlier of (1) the last
day of the original option term specified under the applicable option award
agreement, (2) the last day of your salary continuation period, including any
extensions and no later than December 31, 2007; or (3) December 31, 2007, after
which date all outstanding options will automatically terminate and cease to be
exercisable. Consequently, in the event you elect to exercise any options, you
must do so prior to that date.
Performance Shares
In 2004, 2005 and 2006, you entered into Executive Stock Incentive Agreements
with Cooper under which you are eligible to earn Performance Shares under the
Stock Incentive Plan based upon Cooper’s cumulative annual growth rate of
Earnings Per Share (EPS) over a defined performance cycle (2004-2006, 2005-2007,
and 2006-2008).
Under the terms of the 2004 Executive Stock Incentive Agreement between you and
Cooper, you are eligible to earn up to a maximum of 15,400 shares of Cooper
common stock based upon the Company’s cumulative EPS performance during the
2004-2006 performance cycle. We have agreed that, in accordance with the terms
of the 2004 Executive Stock Incentive Agreement, so long as you remain actively
employed through December 31, 2006, you will receive the number of shares earned
during the cycle based on the Company’s EPS performance as certified by the MD&C
Committee. These shares will be distributed in February 2007, together with
dividends equivalent on those shares accrued during the performance cycle.
You will not be eligible for any payments or distributions under the terms of
the 2005 and 2006 Executive Stock Incentive Agreements between you and Cooper or
any later Executive Incentive Agreement, which will become null and void
immediately on the date of termination of your active employment with the
Company.
Restricted Stock Units
In 2002, you were awarded 24,000 Restricted Stock Units (“RSUs”) which were
subject to restrictions for 3-5 years. Restrictions on 16,000 of those RSUs have
lapsed and those shares have been awarded to you. In accordance with the terms
of your Executive Restricted Stock Agreement, restrictions on the remaining
8,000 shares are scheduled to lapse on December 31, 2006 provided that you are
actively employed with the Cooper on that date.
Management Continuity Agreement/Change-In-Control Benefits
In 2006, you entered into a Management Continuity Agreement (“MCA”) with Cooper
that contains provisions that would apply in the event that a corporate
Change-In-Control took place and you were terminated or resigned with “Good
Reason.” This provision is known as a “double trigger” as both events must take
place in order for benefits to become due under the MCA. We have agreed that the
MCA will terminate and become null and void on December 31, 2006, and this
further constitutes notice as required by any MCA that you will not be eligible
for any payments or benefits under any MCA with Cooper for any corporate change
of control that takes place after December 31, 2006.

4



--------------------------------------------------------------------------------



 



Non-Competition and Non-Solicitation
In your period of employment with Cooper, the nature of your duties were such
that you had access to confidential and proprietary information, including:
Company policies, objectives, strategies and long-range plans, and plans for
market and product development that are not now and will not later become part
of the public domain. As a result, we have requested and you have agreed that
under no circumstance would you use such information gained in your position
with Cooper to the advantage of any competitor or to the disadvantage of Cooper.
We are also in agreement that you will not take with you any documents or copies
of documents or use in any way, directly or indirectly, any confidential or
proprietary information which you have gained during your employment with
Cooper.
Recognizing the nature and scope of your responsibilities while employed as
Senior Vice President Human Resources and Chief Administrative Officer and with
Cooper’s promise that it will continue to provide to you highly sensitive
information regarding human resources and administrative matters at Cooper and
the payments described above, we have agreed that for the period beginning from
January 3, 2007 to December 31, 2008, you will not become an employee, officer,
director, agent, contractor or consultant of, or advisor to, a corporation that
is in competition with Cooper as defined in Exhibit A and in the paragraph 10 of
Executive Employment Agreement, which is incorporated herein by reference. You
may become associated with a consulting firm or similar organization provided no
work is done by you for or on behalf of competitors to Cooper as defined in
Exhibit A. We have further agreed that in the event this provision of this
Agreement is breached by you, Cooper may cease all payments and benefits
provided in this Agreement and that Cooper will be entitled to seek an immediate
injunction against such breach from a court of competent jurisdiction pending
resolution of any dispute. You agree that the duration and scope of the
preceding non-compete provisions and those in the Executive Employment Agreement
are reasonable and impose no greater restraint that necessary to protect
Cooper’s proprietary and confidential information and other important business
interests.
During the remainder of your employment with Cooper and for a period of
twenty-four months following the termination of your active employment and no
sooner than December 31, 2008, you agree that you will not, on behalf of
yourself or any other person, firm, company business or other legal entity,
directly or indirectly, employ, solicit, influence, or attempt to influence any
management, sales, technical design or engineering employee, representative or
advisor of the Company to terminate his or her employment relationship with the
Company and/or to work in any manner for you, or any entity affiliated with you.
Additionally, during the twelve months following the termination of your active
employment, you agree that you will not solicit, call upon, initiate
communications or attempt to initiate communications with any vendor or customer
of Cooper or assist any person or entity in doing so for the purpose of selling
or providing products similar to or competitive with those manufactured by
Cooper.
In the event that you violate any of these obligations, you agree to be
responsible for all costs and fees, including but not limited to reasonable
attorney’s fees, incurred by Cooper in enforcing such obligations. The assertion
or existence of any breach by Cooper or claim by you against Cooper, whether
predicated upon this Agreement or otherwise, shall not constitute a defense to
the enforcement of these provisions of this Agreement.

5



--------------------------------------------------------------------------------



 



Confidentiality
During the last several years, you have provided legal advice and counsel on
several highly confidential issues which impacted Cooper relative to personnel
and legal matters. You specifically agree to maintain all such information
related to Cooper in confidence, unless already made public, and you will not
use any Cooper proprietary information for any purpose other than performing
services for Cooper for the duration of your employment.
The terms of this letter and the separation-related benefits available to you
from Cooper are highly personal and reflect the contributions you have made to
Cooper over the years. As a result, we have asked that you respect the personal
nature of these arrangements by maintaining this information in the strictest
confidence. Consequently, we have agreed that you will reveal the terms of this
Agreement and the separation benefits provided to you by Cooper only to your
spouse, your personal tax advisor and your attorney, and only to the extent
these individuals agree to maintain the confidentiality of these matters.
We have also agreed that this information may be disclosed as required by law
but only in proceedings not initiated by you or on your individual behalf,
except for proceedings initiated by you to enforce this Agreement. We have
further agreed that the Company may cease payments pursuant to this Agreement in
the event you do not comply with any obligations imposed on you pursuant to this
Agreement.
The Agreement shall be construed in accordance with Texas law without regard to
principles of conflicts of law, and any action to enforce this Agreement shall
be brought solely in the courts of Harris County, Texas.
If the foregoing clearly and fully reflects our understanding, please so
indicate by signing and returning the enclosed copy of this letter to me as well
as a signed copy of the attached Waiver & Release, which is a necessary
condition and consideration for receipt of the additional compensation and stock
awards described herein.
Sincerely,
-s- Kirk S. Hachigian [h40813h4081301.gif]
Kirk S. Hachigian
Chairman, Chief Executive Officer and President
Enclosure

                 
Acknowledged:
  /s/ David R. Sheil       9/3/06  
 
               
 
  David R. Sheil       Date    

6



--------------------------------------------------------------------------------



 



WAIVER AND RELEASE
I have read the letter to me dated September 1, 2006 regarding the termination
of my employment with Cooper Industries, Ltd. (“the Company”) effective
January 2, 2007, and I agree to the terms outlined in that letter, which are
incorporated herein by reference (the “Agreement”).
In consideration of the Company’s agreement to provide me with 1) continued
employment through January 2, 2007 on the terms outlined in the Agreement; 2)
continued salary payments as described in the Agreement; 3) eligibility to
receive restricted stock units awarded in 2002 and 4) continued eligibility for
performance shares under grants to me in 2004, 50% of which is consideration for
release of any and all claims under the Age Discrimination in Employment Act, as
amended (“ADEA”), I hereby provide the following complete wavier and release. I
waive and release the Company, its respective affiliates, subsidiaries and
parent companies, and its past, present, and future officers, directors,
attorneys, insurers, agents, servants, representatives, employees, predecessors
and successors in interest, assigns, benefit plans, heirs, relations,
successors, executors, administrators, and any other persons or firms for whom
the Company could be legally responsible (collectively, “Released Cooper
Parties”) from any and all present employment or termination related claims,
damages, actions, rights, demands, and causes of action, whether known or
unknown, arising from, but not limited to, my employment and any discrimination
on the basis of sex, race, color, national origin, religion, disability or
veteran status; Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, Sections 1981 through 1988 of Title 42 of the United States
Code, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the American With Disabilities Act of 1990, as amended, the Workers
Adjustment and Retraining Notification Act, as amended, The Immigration Reform
and Control Act, as amended, the Occupational Safety and Health Act, as amended,
the Sarbanes-Oxley Act of 2002, the Age Discrimination in Employment Act, as
amended, the Older Workers Benefit Protection Act, the Texas Commission on Human
Rights Act, the Family Medical Leave Act, and any other federal, state, or local
civil or human rights law or any other federal, state or local law, regulation
or ordinance. I further waive and release any claims or demands arising under
federal, state or local law, including but not limited to, common law claims
relating to breach of any contract or agreement, wrongful discharge (including
retaliatory discharge) or any other possible restrictions on the Company’s
ability to terminate its employees at will, including violation of public
policy, breach of any express or implied covenant of the employment contract,
and breach of any covenant of good faith and fair dealing; civil actions
relating to negligence, compensation, defamation, invasion of privacy, fraud,
misrepresentation, denial of leave or other terms and conditions of employment,
or infliction of emotional or mental distress. I further acknowledge that this
Waiver and Release excludes claims related to obligations arising under the
letter agreement dated September 1, 2006, any workers’ compensation claims
currently pending or permitted by law and further excludes any pension or
unemployment compensation benefits to which I may be otherwise entitled and any
claims that controlling state law clearly states that may not be released by
settlement.
I have signed this Agreement voluntarily and without coercion or duress and not
based on any representations to me by any of the Released Cooper Parties. I
acknowledge that I have reviewed all aspects of this Waiver and Release; that I
have carefully read and fully understand

1



--------------------------------------------------------------------------------



 



all the provisions of this Waiver and Release; that I understand that in
agreeing to this document I am releasing the Company from any and all claims I
may have against them and voluntarily agree to all the terms set forth in this
Waiver and Release; and that I knowingly and willingly intend to be bound by the
same. I acknowledge that I was given at least 21 days to consider the terms of
this Waiver and Release; and that I have been advised in writing to consult with
counsel. I knowingly and voluntarily waive the remainder of the 21-day
consideration period, if any, following the date I signed this Waiver and
Release. I have not been asked by the Company to shorten my time period for
consideration of whether to sign this release. The Company has not threatened to
withdraw or alter the benefits due me prior to the expiration of the 21-day
period nor has the Company provided different terms to me because I have decided
to sign the release prior to the expiration of the 21-day period. I agree with
the Company that changes, whether material or immaterial, do not restart the
running of the 21-day consideration period. I further acknowledge that I am
voluntarily accepting the Company’s offer of additional benefits as
consideration for this Waiver and Release.
I understand that the furnishing of this Waiver and Release and corresponding
consideration shall not be deemed or construed at anytime for any purpose as an
admission by the Company of any liability or unlawful conduct of any kind. Based
upon the signing of this Agreement, I affirm that I have not filed and will not
cause to be filed any claim, complaint demand, or action against the Company in
any form or forum. I further affirm that I am not presently a party to any
claim, complaint, or action against the Company in any forum or form. I further
affirm that I have been paid and/or have received all leave (paid or unpaid),
compensation, wages, bonuses, commissions, and/or benefits to which I may be
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses,
commissions and/or benefits are due to me, except as provided in the Agreement
dated September 1, 2006. I further affirm that I have no known workplace
injuries or occupational diseases and have been provided and/or have not been
denied any leave requested.
I understand that I have a seven-day period after signing this release in which
to revoke in writing any waiver of claims under the ADEA, and that this release
will not be enforceable until the end of the seven-day period. No benefits will
be paid under this release until the eighth day after I sign this release, at
the earliest.
I understand and agree to return all confidential information, computer software
or hardware, files, paper, memoranda, correspondence, customer lists, financial
data, credit cards, keys, tape recordings, pictures, and security access cards,
and any other items of any nature which were or are the property of the Company.
I further agree not to retain any copies of any such property in my possession
or under my control.
I agree not to disclose any information regarding the existence or substance of
this Waiver and Release, except to my spouse, tax advisor, and an attorney with
whom I choose to consult regarding this Waiver and Release.
I agree that the letter agreement dated September 1, 2006, the Secrecy Agreement
and the Invention Assignment Agreement (the “Agreements”) signed by me are
incorporated herein by reference and that I understand that my obligations under
those Agreements remain in full force and effect.

2



--------------------------------------------------------------------------------



 



I agree that I shall not for any reason whatsoever and whether directly or
indirectly, either alone or jointly with any person, firm or corporation at any
time, in any way, make disparaging statements about the Company or any of its
related entities, their products, services or employees to any person, entity,
vendor, contractor, subcontractor, competitor, customer or potential customer of
the Company.
I warrant that I have not assigned, pledged, or otherwise transferred any part
of any claims or causes of action that are the subject of the Agreement and/or
the Waiver and Release and that no other person or entity has any interest
therein. I agree that, if any claims, including, but not limited to, any claims
for taxes, liens, subrogated interests, assignments, pledges, transfers,
contribution and/or indemnity exist, I will pay any and all obligations due as a
result of any such claims, and I further agree to DEFEND, INDEMNIFY AND HOLD THE
RELEASED COOPER PARTIES HARMLESS from any such claims.
I understand that following the seven-day revocation period, this release will
be final and binding.
The validity of the Agreement and this Waiver and Release shall be construed
under Texas law. This Waiver and Release and the Agreements constitute the
complete and total agreement between the Company and me. I represent that I am
not relying on any other agreements or oral representations not fully expressed
in the Agreements. I agree that the Agreements shall not be modified, altered,
or discharged except by written instrument signed by an authorized Company
representative and me.
Should any provision of the Agreements be declared invalid by a Court of
competent jurisdiction, the remaining provisions shall remain in full force and
effect.
As used in this Waiver and Release, the word “Company” shall mean Cooper
Industries, Ltd., its incorporated divisions, wholly-owned subsidiaries,
affiliates, successors and assigns, as well as its agents, employees, directors,
and officers acting in their individual and/or official capacity.
I SIGN THIS WAIVER AND RELEASE VOLUNTARILY AND AM NOT RELYING ON ANY STATEMENT
OR PROMISE OTHER THAN AS CONTAINED IN THE AGREEMENTS AND THIS WAIVER AND
RELEASE. I AGREE THAT I HAVE BEEN AND AM ADVISED IN WRITING TO CONSULT WITH AN
ATTORNEY PRIOR TO SIGNING THIS WAIVER AND RELEASE

                     
Signed by:
  /s/ David R. Sheil       For the Company:   /s/ Kirk S. Hachigian    
 
                   
 
  David R Sheil           Kirk S. Hachigian
Chairman, CEO and President    
 
                   
Dated:
  9/4/06       Dated:   9/1/06    
 
                   
 
                   
Witnessed by:
  Regina M. Sheil                
 
                   

3



--------------------------------------------------------------------------------



 



Attachment A
ABB
Acuity Brands — Lithonia Lighting
Eaton Corp.
EGS/Appleton
Genlyte
Hubbell Inc.
Leviton
Pentair, Inc.
Schneider Electric
The Stanley Works
Thomas & Betts Corp.

4